Citation Nr: 0737023	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter-in-law

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1973.  He died on September [redacted], 2004.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

A travel Board hearing was conducted before the undersigned 
Veteran Law Judge in June 2007.  At that time, the appellant 
withdrew the claim for accrued benefits.  Subsequently, 
duplicate copies of VA medical records were submitted along 
with a waiver of consideration by the agency of original 
jurisdiction.

Lastly, the Board notes that VA sent the appellant a letter 
dated August 2007 notifying her that the Board would soon be 
considering her appeal.  This letter was returned to VA with 
the U.S. Postal stamp "Moved, Left No Address."  As the 
appellant has not kept VA apprised of her whereabouts, there 
is no obligation for VA to resend the notice.


FINDINGS OF FACT

1.  The veteran was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his last discharge from service 
for a period of not less than 5 years immediately preceding 
his death.

2.  The veteran died in September 2004.

3.  The Certificate of Death shows that the immediate cause 
of the veteran's death was myocardial infarction due to 
atherosclerotic vascular disease, hypertension, chronic lung 
chronic obstructive pulmonary disease (tobacco).

4.  The veteran was service connected for lumbar spine 
disability at the 60 percent disability level at the time of 
his death.

5.  The veteran did not have an injury or disease in service, 
or within one year of separation from service, that caused or 
contributed to his death; and service-connected lumbar spine 
disability did not cause or contribute to the cause of death.


CONCLUSIONS OF LAW

1.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.22 (2007).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the veteran. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2007).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice to a claimant must be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
March 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that she should submit evidence in her 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on her behalf.

However, the Board is cognizant that notice of the disability 
rating and effective date elements were not provided.  This 
is error and presumed prejudicial to the appellant unless VA 
can demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In this case, the Board finds that 
there is no prejudice to the appellant in this error because 
the claim based on 38 U.S.C.A. § 1318 is denied as a matter 
of law.  Also, the Board notes that, because the claim for 
service connection for the cause of death is denied, as 
discussed in the following decision, the benefit sought could 
not be awarded even had there been no defect; as such, the 
appellant is not prejudiced by a decision in this case.  
Essentially, the Board finds that the appellant has not been 
deprived of information needed to substantiate her claims and 
the very purpose of the VCAA notice has not been frustrated 
by the error here.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder along with medical opinions submitted by 
the appellant.  Additionally, the appellant presented sworn 
testimony at a travel Board hearing in June 2007 before the 
undersigned.  The Board finds that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

Additionally, cognizant of VA's duty to assistant claimants, 
the Board believes that referral of this case for a medical 
opinion is not warranted.  The record contains a medical 
opinion, that of E. Martinez, M.D. [hereinafter Dr. M].  Dr. 
M's October 1998 medical opinion goes to the heart of the 
appellant's contention that an etiologically relationship 
exists between service-connected lumbar spine disability and 
peripheral vascular disease.  As the seminal medical issue 
has been addressed by a medical professional who is familiar 
with the veteran, his medical history, and the medical 
literature, coupled with the fact that an adequate basis was 
provided for his medical opinion, referral for another 
medical opinion is not necessary for a disposition of this 
case.  There is sufficient competent evidence in this matter.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (medical examination and/or opinion 
must be obtained if there is insufficient competent medical 
evidence on file for the VA to make a decision on the claim).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  DIC Benefits under 38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 
3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  However, clarification has been provided 
by two decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the United States Court of Appeals for Veterans Claims 
(Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service- connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as a 
basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

In this case, the evidence shows that the veteran died in 
September 2004.  At the time of his death, he was service 
connected for lumbar spine disability (60 percent); also a 
total rating (100 percent) based on individual 
unemployability, effective from August 31, 1998.

The veteran's 100 percent rating began about 6 years prior to 
his death.  There is no evidence that the veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years of more at the 
time of this death but was not receiving such compensation 
for any of the reasons enumerated in 38 C.F.R. § 3.22(b).

A June 2007 hearing transcript reflects that, prior to his 
death in 2004, the veteran had not worked since 1997 and that 
he not been in receipt of 100 percent disability compensation 
for the 10 year period immediately prior to his death.  
Additionally, the appellant does not allege clear and 
unmistakable error in any prior decision, nor has she 
identified any other basis for granting the claim.  In 
essence, the facts of this case are not in dispute and the 
law is dispositive.  The veteran was not assigned a 100 
percent schedular evaluation or a total disability evaluation 
based on individual unemployability for the requisite period 
of time set forth in 38 U.S.C.A. § 1318.  As this threshold 
requirement is not met, the claim lacks legal merit and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).
As a final note, pertinent case law has also held that 
"hypothetical entitlement" consideration for DIC benefits 
under 38 U.S.C.A. § 1318 was allowable for claims filed prior 
to January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  As the appellant's 
claim was received by VA in October 2004, such consideration 
is not warranted.  The Board observes that even reviewing 
this case under the "theoretical" basis of entitlement, the 
evidence of record does not show that compensation would or 
could have been awarded for the 10 year period immediately 
preceding the veteran's death.  The file has presented no 
factual basis to make such a determination.  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  The Court in Cole v. 
West, 13 Vet. App.268 (1998) held that in order to obtain an 
adjudication by the Board of a section 1318 hypothetically 
entitled to receive theory, a claimant must set forth how at 
time of death the veteran would have been entitled to a total 
rating for the period 10 years immediately prior to death.  
Here, even under the most liberal reading of pleadings, there 
is nothing specific in the pleadings to establish entitlement 
under this theory and the Board can find no factual basis to 
establish a theoretical entitlement.  Rather, the evidence 
reflects that the fatal disease process had been manifest 
just prior to death rather than 10 years prior to death.  
Furthermore, nothing suggests that the service connected 
lumbar spine disability would have been rated 100 percent 
disabling for a period of 10 years prior to death.

III.  Cause of Death

Compensation may be awarded for the cause of the veteran's 
death where the evidence establishes that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.
Having carefully reviewed the evidence, the Board concludes 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.

Background

The veteran died in September 2004.  The Certificate of Death 
shows that the immediate cause of the veteran's death was 
myocardial infarction due to (as a consequence of) 
atherosclerotic vascular disease, hypertension, and chronic 
lung-chronic obstructive pulmonary disease (tobacco).

At the time of his death, the veteran was service connected 
for lumbar spine disability (laminectomies/foraminotomies) at 
the 60 percent disability level.  The appellant avers that 
the veteran's back disability contributed to the cause of 
death.   Specifically, she testified at a June 2007 hearing 
that she believes his service-connected back condition caused 
leg problems that caused him to lose mobility that caused 
circulation problems that caused cardiovascular problems 
leading to death.  In support of her theory, the appellant 
referred to an October 1998 letter from Dr. M, along with an 
August 2003 VA physician's note.

Service medical records show a well-documented history of 
back injury with subsequent lumbar laminectomy for herniated 
nucleus pulposus at L5 - S1.  These records do not show 
abnormal cardiovascular or cardiopulmonary pathology, except 
for an episode of pneumonia.  Report of entrance examination 
dated October 1965 reflects a history for asthma, shortness 
of breath, pain or pressure in chest, and chronic cough.  
Clinical evaluation showed normal lungs and chest, heart, 
vascular system, and lower extremities.  Blood pressure was 
136/78.  On separation examination in October 1973, the 
veteran again reported asthma, shortness of breath, and pain 
or pressure in chest.  He also reported cramps in legs, 
lameness, recurrent back pain, and foot trouble.  Blood 
pressure was 138/62.  The veteran was referred to Hamstead 
Air Force Base (AFB) for evaluation, where he underwent a 
comprehensive back evaluation.

The medical record is silent for cardiovascular or 
cardiopulmonary complaints and abnormal pathology between 
service discharge in 1973 and 1990.

Post service VA treatment records show that, in May 1990, 
electrocardiogram (ECG) finding were abnormal.  On VA 
examination in July 1991, the veteran complained of his back, 
feet, and high blood pressure.  The impression was lumbar 
radiculopathy with residual motor weakness, sensory loss, and 
gait disturbance.  A March 1997 nutritional assessment shows 
that the veteran was overweight.  VA outpatient treatment 
notes dated March to June 1997 reflect low back pain with 
radiculopathy and hypertension.  In August 1997, the veteran 
underwent a L3-L5 laminectomy and bilateral foraminotomies.  
The discharge summary notes primary diagnoses for lumbar 
canal stenosis, hypertension, gout respiratory failure, and 
dural tear.  It was noted that the veteran had a 1-year 
history of progressive walking difficulty due to pain and 
cramps in the legs.  A chest x-ray showed cardiomegaly.  VA 
hospital summary dated November 1997 reflects that the 
veteran had a history of claudicaton and rest pain for 2 
years involving the calves and feet.  The primary diagnoses 
were peripheral vascular disease, claudication, and rest 
pain.  A right femoral popliteal (below the knee) bypass 
graft was performed.  He was subsequently readmitted in 
December 1997 for occluded right femoral bypass graft.  VA 
outpatient treatment notes dated 1997 and 1998 show severe 
peripheral vascular disease and that the veteran was a 
smoker.  In January 1998, ischemia of the right foot was 
diagnosed and graft obstruction of right lower extremity.  In 
February 1998, the appellant underwent right above knee 
amputation.  Diagnoses were peripheral vascular disease, 
probably secondary to smoking.

In connection with a claim for service connection for right 
above knee amputation secondary to service-connected lumbar 
disability, the veteran submitted a June 1998 letter from Dr. 
M.  This letter reflects as follows:

[The veteran] has a history of spinal 
fluid restriction to the lumbar region as 
per his records from neurosurgery.  This 
most likely has caused a regulatory 
disturbance in the spinal vasculature 
leading to flow restriction to the lower 
extremities.

On VA examination in August 1998, the veteran's medical 
history was noted, to include a history of right leg pain 2 
years prior to back surgery.  The physician noted that the 
veteran smelled strongly of alcohol, which was detrimental to 
his vascular condition.  The physician noted that "his back 
has no bearing on the fact that his right leg required 
amputation.  I think this is purely on the basis of vascular 
insufficiency."   He commented that he had never seen a 
patient with amputation of an extremity due to degenerative 
disc disease or spinal stenosis of the lumbar spine.

VA received an October 1998 letter from Dr. M intended to 
amend his original letter dated June 1998.  He noted that the 
veteran was under his surgical care and that he had several 
vascular procedures in late 1997 and early 1998 that 
concluded with a right above knee amputation.  He further 
noted that the appellant had a long history of spinal 
surgeries that originated with a herniated disc.  Dr. M 
stated that he had not been able to find any scientific 
literature addressing regulatory disturbances in the spinal 
cord and their effect on "vascular tone and vascular disease 
in peripheral circulation."  He continued as follows:

Nonetheless; it is an accepted practice in 
the field of vascular surgery to perform 
division of nerve trunks (Sympathetic 
Ganglia) for treatment of peripheral 
vascular disease that cannot be treated 
otherwise.  If one is to extrapolate that 
Lumbar Sympathectomy can have a salutatory 
effect on the lower extremities in terms 
of improving blood flow to the more distal 
portions of them via the loss of 
sympathetic tone on the vascular smooth 
muscle.  Then it also can be extrapolated 
that if there is any sort of damage to the 
spinal cord --such as with [the veteran], 
with herniated disc and its attendant 
sequelae; then there can be negative 
effect to the vascular tree of his lower 
extremities.  That there is any scientific 
proof, I don't think so; but again there 
is no scientific proof other wise.  Thus, 
I feel that it cannot be denied that there 
is a possibility that both the disc 
herniation and his rather progressive and 
malignant vascular disease could be 
spatially related in cause-and-effect type 
of relationship.  [Emphasis added]

A December 2002 letter from the veteran's VA physician 
reflects that due to his low back pain and amputation, the 
veteran could not use his leg.  Sensory deficit was noted.  A 
vehicle with hand controls was requested for the veteran.  In 
an August 2003 addendum, the physician stated as follows:  
"This veteran has lumbar spine disk disease.  Due to this 
fact and his vascular disease sensory is greatly diminished 
in his left leg."

A December 2003 VA treatment note reflects that the veteran 
had the following medical issues:  Chronic obstructive 
pulmonary disease (still tobacco), hypertension without 
angina pectoris, peripheral vascular disease described as 
still bad, and venous insufficiency described as clinically 
stable.

Analysis

In weighing the appellant's statements, medical records, and 
medical opinions of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.

First, the Board finds that the veteran did not have an 
injury or disease in service, or within one year of 
separation from service, that caused his death.  The 
veteran's death certificate shows, and the appellant 
acknowledged in sworn testimony, that the veteran's immediate 
cause of death was a myocardial infarction.  The underlying 
causes of death were cited on the Certificate of Death as 
atherosclerotic vascular disease, hypertension, and chronic 
lung chronic obstructive pulmonary disease.  Atherosclerotic 
vascular disease, hypertension, and chronic obstructive 
pulmonary disease are not shown in service, or within the one 
year period following service discharge.  The record shows 
that more than 25 years elapsed between service discharge and 
the first documented abnormal heart, pulmonary, and vascular 
pathology is shown.  Also, the veteran's service-connected 
lumbar spine disability (laminectomies and foraminotomies), a 
musculoskeletal disability, is not shown as the immediate or 
underlying cause of death on the Certificate of Death.

Second, the Board has carefully considered the appellant's 
theory that the veteran's service-connected lumbar spine 
disability contributed to the cause of death.  However, the 
weight of the evidence is against a finding that the 
veteran's service-connected lumbar spine disability 
contributed to the cause of death.  The central tenet of the 
appellant's theory is that the veteran's service-connected 
lumbar spine disability caused or contributed to the lower 
extremity vascular disease, which in turn is etiologically 
related to the principal cause of death.  The evidence 
presented does not tend to establish the proffered 
relationship.

Generally, musculoskeletal disabilities do not affect vital 
body functions.  38 C.F.R. § 3.312(c)(2).  The evidence of 
record shows that the veteran had musculoskeletal disability, 
service-connected, involving the lumbar spine and that he 
also had nonservice-connected peripheral vascular disease.  
The appellant references potentially favorable opinions in 
this case; these are Dr. M's 1998 letters and the August 1998 
VA physician's note.  The June 1998 letter from Dr. M 
reflects the opinion that spinal fluid restrictions to the 
lumbar region mostly likely caused disturbances in the spinal 
vasculature that led to flow restrictions to the lower 
extremities.  No basis was provided for this opinion and 
Dr. M. significantly amended this opinion in a subsequently 
dated October 1998 letter.  Therein, Dr. M acknowledged that 
there was no scientific literature addressing the regulatory 
disturbance in the spinal cord and their effect on peripheral 
circulation or vascular disease.  Dr. M opined that there was 
a possibility there was a relationship between the veteran's 
disc disease and vascular disease.  VA regulation provides 
that service connection may not be based on a resort to 
speculation or even remote possibility. See 38 C.F.R. § 3.102 
(2007); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board finds that the medical opinion of Dr. M has little 
probative value.  While he provided some reasons for his 
opinion, the reasons were predicated on more than one 
extrapolation, which gives the conclusions reached less 
meaning and certainty.  Moreover, Dr. M acknowledged that the 
possible relationship between herniated nucleus pulposus with 
its sequelae and peripheral vascular disease is not addressed 
in any medical literature.  The medical opinion of Dr. M is 
speculative and, therefore, it has little probative value 
with respect to establishing the proffered etiological 
relationship.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

Additionally, the Board finds that the August 2003 VA 
physician's statement that lumbar disc disease and vascular 
disease have caused diminished sensory function of the left 
leg does not support the appellant's theory of entitlement.  
The note does not address an etiological relationship between 
the veteran's service-connected back disability and 
peripheral vascular disease, or any of the cited causes of 
death.  Therefore, this statement has no probative value in 
this case.

The Board acknowledges the appellant's earnest belief that 
the veteran's service-connected lumbar spine disability 
caused or contributed to his cause of death.  However, the 
appellant is not competent to provide a medical opinion as to 
the primary or contributory cause of the veteran's death.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (1997)("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.").  

In summary, competent evidence has not been presented showing 
that the veteran had an injury or disease in service, or 
within one year of separation from service, that caused or 
contributed to his death.  In fact, the separation 
examination disclosed no abnormalities of the cardiovascular 
system.  This tends to establish that the fatal disease 
process was not present in service.  None of the medical 
conditions noted on the death certificate in 2004 are shown 
in service, or within one year after separation.  
Furthermore, service-connected lumbar spine disability is not 
shown to have contributed substantially or materially to the 
cause of death.  Absent a relative balance of the evidence, 
the evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Lastly, there is no assertion of a relationship between death 
and combat. Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not applicable.




ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.

Service connection for the cause of death is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


